Marlin, J.,

delivered the opinion of the court.
The plaintiff in this case, having obtained a judgment against the defendants, for the sum of one thousand one hundred dollars, interest and costs, issued his execution thereon, which was levied on the schooner Emperor, the property of Nartigue, and sold for the net sum of two thousand three hundred dollars. While the schooner was under seizure, several claimants put in their claims for supplies furnished, and other advances made and expenses incurred on account of said vessel, and urged their pretentions and right to be paid by privilege over the seizing judgment creditor, out of the proceeds of the sale. Among these was Robert Layton & Co. for five hundred and five dollars seventy-three cents, for ship-chandlery furnished up to the 8th February, 1834; and fourteen dollars twelve cents for articles delivered on the 10th of the same month. Judgment was rendered rejecting their claims, from which Layton & Co. appealed.
The appellants complain of the decision of the district judge in disallowing them a privilege on the vessel, which they claim under- the provisions of the Louisiana Code, article 3204, No. 8, and Code of Practice, article 289. The appellee admits that the privilege claimed, once existed on the vessel, but contends that the article of Louisiana, Code, cited in its support, confines the existence of this privilege, to the end of the first voyage made after the supplies are furnished. That *191in this case, the schooner made several voyages after the supplies were furnished, before the exhibition of the claims of the appellants. He further contends that the Code of Practice regulates the manner in which privileged and other claims or rights, are to be enforced; but that the nature of those rights, and the period within which they exist, and afterwards ceased to exist, are ascertained and governed by the Louisiana Code.
Creditors for SSSdfeayf sdonherdepai-tuYe>, lose privilege on the vessel or heir amoimtS’of°sueiT part on a second IXrclng btheir prmiegedelaim.
The evidence in the cause shows, that the articles for which this privilege is claimed were delivered on or before the 8th or 10th of February, 1834, after which the vessel made two voyages to the West Indies, and back again to the port of New-Orleans, before she was seized. She returned from the second voyage on the 23d of June, and was seized by the sheriff under and by virtue of the execution of the the plaintiff, on the 26th of the same month.
Layton & Co. had taken a note for the amount of their debts and made a provisional seizure of the vessel on the 3d of July, while she was in the hands of the sheriff under the first seizure.
The article 3204, No. 8, recognises a privilege in sellers, those who have furnished materials or labor in the construction, if the vessel has never made a voyage ; and creditors for supplies, &c., previous to the departure of the ship if she lias already made M J J J 3 Cl voyage. ~
The appellants must therefore show that they are entitled to the privilege claimed by them, under the second branch of this article, for it is clear they cannot come under the first.
The privilege is limited to the departure of the vessel on her first voyage, after the supplies are furnished in the one case, and by her departure on a second, after her return from the first voyage, in the other case.
In the first hypothesis, the privilege expired on the departure of the schooner for Jamaica, on the first voyage after the supplies were furnished; in the second, it expired on her departure for Port-au-Prince, because she had made a voyage since the supplies were furnished; hence the privilege must have been claimed before her departure for Port-au-Prince, on her second voyage since it attached, or it is lost.
Where there are several opposing claimants to the plaintiff, whose demands were severally and separately passed upon by the judgment of the inferior court, .none of them can be heard on the appeal but such as are actually appellants from the court a qua.
In neither hypothesis, therefore, can Layton & Co., the appellants in this case, exercise their privilege on the vessel or its proceeds.
The counsel for the appellants has invoked the Code of Practice, article 389, where the person who has furnished materials for a vessel is authorised in certain cases, when he sues the owner or captain, to demand the seizure of the vessel, to enforce his privilege, on making affidavit of certain facts. This article does not appear to us, to have any bearing on the present case. No owner or captain is sued here, and the Code of Practice in defining the manner in which the privilege is to be exercised, does not extend the period, which is limited by the Louisiana Code for the duration of its existence.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, in regard to Layton & Co., be affirmed, with costs.
The New-Orleans Insurance Company, who were also claimants in the court below and only had their claim partially allowed, have prayed to have the judgment corrected and their whole claim allowed in this court.
They contend that they are in some degree parties to the appeal, because if the appellants had been relieved in this court, whatever had been allowed them, would have proportionally diminished the amount which the company obtained in the first instance; hence the company being a party to the appeal without being appellant must be considered as an appellee, and as such may require an amendment of the judgment in their favor.
It appears to the court, that what is here asked by the insurance company cannot be accorded to them. The case shows that there are several claimants, whose demands were passed upon in the court bélow, besides the appellants and the insurance company. They would all be affected if the judgment be amended in favor of the company. It therefore follows, that the latter can only obtain relief contradictorily with these several claimants.
*193The appellants are without interest and cannot oppose the pretensions of the insurance company, should they be heard on this appeal. Their privilege has been denied here, and the plaintiff and appellee has been cited to answer the appeal of the appellants only.
The pretensions of the insurance company, therefore, to obtain relief on this appeal, cannot be heard.